Ron. Tom &Berry, Member        Opinion MO. a182
Stafe Board of Control
.kustln, Texas                 Ret   E’umbase of Plc!nap truuk
D%ar sire
            Your letter of Gatober jl asks th%s department
whether a coupe pickup   truck may be mchased by you at a
  ride exoeedlng $7~.00 (ticludlng the trade-in value of
e he used ear) und,er the provisions of Section 2, subaectlon
X4,   General Prwlsions,  Senate Bill 423, Aots Regular Ses-
a%cm47th Legislature,    reading as followsr
           n(l4)   Uurcbase of passenger ears.  Moo
     moneys herein approprlatsd shall be spent for
     the purehuae of a passenger ear in excess f9r
     Sevsn QWred P’lfty ($750.00) Dollars, including
     the frade-in velue of t&e used ear, and t&r
     UrLted pr%ce shall cwer a aar equi.p ed rlth
                                            e an extra
               and extra rim or wheel but LIQ
             or ‘tube.”
           7th advise that the .picSuxp?XW@ 5s aonticted
exaotly like a passenger soUpa with the *xnexptitm    that  it
paG%&trdk           body behin&the seat ratker than the
                     You alsa advise thag *heha Chrwliet ~truek
&Bfia book as w& as the automobIle dealer* P market record,
elasiaify <ha plekup as a commercial motor TehlCle~.
            Under the above r3.d~~ it is oux spfnicm that the
 queetlon whether the automoblle iwofved im a ~npaarenger ear”
 is to be determIned by condderirrg  its desiga and~ean&ru~lon.
 XX it; is derigned and construeted by the.. msnuf’acturer for the
prtmary use of oqrrylng paasengeirs    It is. ‘8 “passengBF aarm,
and within the rUer; if if ‘ie dedgned ‘and aaostr~ted        for the
~pr%marypurpose of transporting property, it Ir not tiWi.n the
ridur q-ted.
          The pickup coupe debaribedl we balim, $8 clearlp
designed and constructed priBlerri1 fog! ‘use ln trans@ing
property; hence it is not wI.th3.nf he ri.der.
          we awnate that the .mh%de is to be used ~OZ tha
pose far whioh It la deslaed.   We da not meen to etV&ViSttE-
Ron. TomDeBerry-Page2


the above,rider may be evadedby pnrchas3nga vehiolede-
signedand construetedprimarilyfor the pUrpoaeof tram-
portiagproperty,with~thepurposeto use the veh.%kle ex-
clusfvulyfor the $mnsportatlonof passengers.
          We return to you herewiththe emlosnres appended
to your letter of request..
                          Yours very truly
                          Al'TORHJ3YGElfEiUL
                                         OF!CIiXkS
                          By   /s/ B.   W.Falmblld
                          R. W. FalrcMld, Assistant